  
 
 

  

U.S. DISTRICT COUR
RT
NORTHERN DISTRICT OF TEXAS

FILED

     
   

IN THE UNITED STATES DISTRICT GOURT
FOR THE NORTHERN DISTRICT OF TEXAS | MAR - 6 anon

     

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § hy aan o COURT
Plaintiff, : oo
v. 2:19-CR-91-Z-BR-1
JOSEPH DEAN TAYLOR
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 20, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Joseph Dean Taylor filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Joseph Dean Taylor was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Joseph Dean Taylor; and ADJUDGES
Defendant Joseph Dean Taylor guilty of Count One in violation of 21 U.S.C. § 846. Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March 6, 2020.

MATVHEW J. KACGSMARYK
UNIYED STATES DISTRICT JUDGE
